  Case 17-18511       Doc 52     Filed 01/07/19 Entered 01/07/19 09:21:05           Desc Main
                                   Document     Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                       )
                                             )      CASE NO. 17 B 18511
Amontae Campbell,                            )      HON. TIMOTHY A. BARNES
                                             )      CHAPTER 13
         DEBTOR.                             )

                                    NOTICE OF MOTION

To:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604;



See Attached Service List.

Please take notice that on January 17, 2019, at 9:30 a.m. I shall appear before the Honorable
Judge Timothy A. Barnes in Courtroom 744 in the Federal Dirksen Building, 219 S. Dearborn
Street, Chicago, Illinois and present the attached motion and you may appear if you so choose.

                                    PROOF OF SERVICE

       The undersigned, an attorney, certifies that she transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
January 7, 2019.



_/s/ Brenda Likavec___
Attorney for the Debtors

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
(312) 913-0625
                  Case
Label Matrix for local    17-18511
                       noticing      Doc 52 PRAFiled  01/07/19
                                                 Receivables         Entered
                                                             Management LLC    01/07/19 09:21:05      Desc
                                                                                           U.S. Bankruptcy     Main
                                                                                                            Court
0752-1                                           Document
                                            POB 41067               Page    2 of 5         Eastern Division
Case 17-18511                                 Norfolk, VA 23541-1067                        219 S Dearborn
Northern District of Illinois                                                               7th Floor
Chicago                                                                                     Chicago, IL 60604-1702
Wed Oct 10 08:53:20 CDT 2018
Briton, Ann                                   CAPITALONE                                    CCI
733 East 7th Street                           PO BOX 26625                                  501 Greene Street # 302
Chicago Illinois 60619                        RICHMOND, VA 23261-6625                       Augusta, GA 30901-4415



CREDITORS DISCOUNT & A                        City of Chicago                               City of Chicago Department of Finance
415 E MAIN ST                                 33589 Treasury Center                         c/o Arnold Scott Harris P.C.
STREATOR, IL 61364-2927                       Chicago, IL 60694-3500                        111 W. Jackson Blvd Ste. 600
                                                                                            Chicago, IL 60604-3517


ENHANCED RECOVERY CO L                        FED LOAN SERV                                 HARRIS & HARRIS LTD
8014 BAYBERRY RD                              400 Maryland Ave SW                           222 Merchandise Mart Plaza, Suite 1900
JACKSONVILLE, FL 32256-7412                   Washington, DC 20202-0001                     Chicago, IL 60654-1421



Honor Finance                                 Honor Finance                                 Illinois Secretary of State
1731 Central Street                           PO Box 1817                                   2701 S Dirksen Pkwy
Evanston, IL 60201-1507                       Evanston, IL 60204-1817                       Springfield, IL 62723-0002



ONEMAIN                                       ONEMAIN                                       PEOPLES GAS LIGHT & COKE COMPANY
P.O. BOX 3251                                 PO Box 3251 C/O Melissa Frymire               200 EAST RANDOLPH STREET
EVANSVILLE, IN 47731-3251                     Evansville, IN 47731-3251                     CHICAGO, ILLINOIS 60601-6433



PLS - 7000 N Clark                            (p)PORTFOLIO RECOVERY ASSOCIATES LLC          Sprint
1006b E 162nd St                              PO BOX 41067                                  P O Box 629023
South Holland, IL 60473-2560                  NORFOLK VA 23541-1067                         El Dorado Hills, CA 95762-9023



The Payday Loan Store                         WILBRFRCE UN                                  Wells Fargo Bank, N.A., d/b/a WFDS
c/o Creditors Bankruptcy Service              BUSINESS OFFICE                               P.O. Box 19657
P.O. Box 800849                               WILBERFORCE, OH 45384                         Irvine, CA 92623-9657
Dallas, TX 75380-0849


direct tv                                     Amontae Campbell                              Brian L Atlas
P.O. Box 78616                                733 East 75th Street                          The Semrad Law Firm, LLC
Phoenix, AZ 85062-8616                        Apt 2C                                        20 S. Clark St, 28th Floor
                                              Chicago, IL 60619-1928                        Chicago, IL 60603-1811


Marilyn O Marshall                            Patrick S Layng                               Rodion Leshinsky
224 South Michigan Ste 800                    Office of the U.S. Trustee, Region 11         The Semrad Law Firm, LLC
Chicago, IL 60604-2503                        219 S Dearborn St                             20 S. Clark Street, 28th Floor
                                              Room 873                                      Chicago, IL 60603-1811
                                              Chicago, IL 60604-2027
                    Case 17-18511           Doc 52       Filed 01/07/19 Entered 01/07/19 09:21:05                      Desc Main
                                                           Document     Page 3 of 5
                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC                     (d)Portfolio Recovery Associates, LLC
PO Box 41067                                           Successor to CAPITAL ONE BANK (USA), N.A
Norfolk, VA 23541                                      (CAPITAL ONE BANK, N.A.)
                                                       POB 41067
                                                       Norfolk, VA 23541




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Honor Finance                                       End of Label Matrix
                                                       Mailable recipients    29
                                                       Bypassed recipients     1
                                                       Total                  30
  Case 17-18511       Doc 52     Filed 01/07/19 Entered 01/07/19 09:21:05           Desc Main
                                   Document     Page 4 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                       )
                                             )       CASE NO. 17 B 37755
Amontae Campbell,                            )       HON. TIMOTHY A. BARNES
                                             )       CHAPTER 13
         DEBTOR.                             )

                      MOTION TO AUTHORIZE THE RELEASE OF
                      INSURANCE PROCEEDS TO THE DEBTOR

         Amontae Campbell, Debtor, by and through Debtor’s attorneys, The Semrad Law Firm,

LLC, moves this Honorable Court to enter an Order authorizing the release of insurance proceeds

to the Debtor and in support thereof the Debtor states the following:

         1.    On June 19, 2017, Debtor filed the above captioned voluntary petition for relief

               under Chapter 13 of the United States Bankruptcy Code.

         2.    On September 7, 2017, this Honorable Court entered and Order confirming

               Debtor’s Chapter 13 Plan of reorganization.

         3.    On September 15, 2018, Debtor’s 2006 Lexus ES330 was involved in a car

               accident and deemed a total loss.

         4.    Debtor’s 2006 Lexus ES330 is financed by Honor Finance.

         5.    The proposed settlement for the vehicle is $2,507.51. Please see Exhibit A.

         6.    Debtor’s 2006 Lexus ES330 was fully insured with United Equitable Insurance and

               they are providing an insurance payout in the amount of $2,507.51.

         7.    Debtor’s insurance company, United Equitable Insurance would like to transfer

               $2,507.51 to Honor Finance.

         8.    Debtor seeks court approval to allow United Equitable Insurance to transfer

               $2,507.51 to Honor Finance.
  Case 17-18511        Doc 52     Filed 01/07/19 Entered 01/07/19 09:21:05            Desc Main
                                    Document     Page 5 of 5


       6.      Debtor respectfully requests this Honorable Court enter an Order authorizing

               United Equitable Insurance to pay $2,507.51 to Honor Finance.

       7.      Debtor has filed this case in good faith and is in a position to proceed.



       WHEREFORE, Amontae Campbell, Debtor, respectfully requests this Honorable Court

enter an Order (a) authorizing United Equitable Insurance to pay $2,507.51 to Honor Finance. and

(b) for such other and further relief as this Court deems fair and just.



                                                                            Respectfully Submitted,


                                                                           ___/s/ Brenda Likavec___
                                                                                 Attorney for Debtor

                                                                       The Semrad Law Firm, LLC
                                                                      20 S. Clark Street, 28th Floor
                                                                             Chicago, IL 60603
                                                                                    (312) 913-0625
